Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jessica Nicole Nance, Appellant                       Appeal from the County Court at Law No.
                                                      1 of Hunt County, Texas (Tr. Ct. No.
No. 06-13-00223-CR        v.                          CR1101695). Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jessica Nicole Nance, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 10, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk